Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102

Claims 1-10 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by St. Louis (US Publication no. 20110233154). Regarding claims 1-6, 8-10, and 16-18, St. Louis discloses a bicycle rack system to hold a bicycle (figure 6) with associated method, comprising all the claimed features of applicant’s device as illustrated below. Additionally, St. Louis discloses the first wheel cradle and the second wheel cradle engaging the wheel of the bicycle in “an over-center manner” [paragraph [0055].  

    PNG
    media_image1.png
    699
    1180
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    1046
    media_image2.png
    Greyscale

Regarding claim 7, St. Louis discloses wherein the swing arm (2, figure 1) has a limited a downward movement (figure 2). 

Claims 1-11 and 16-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (US Patent no. 5687857). Regarding claims 1-6, 8-11, and 16-18, Friedman discloses a bicycle rack system to hold a bicycle (figure 2) with associated method, comprising all the claimed features of applicant’s device as illustrated below.  Furthermore, Friedman discloses the first wheel cradle and the second wheel cradle engaging the wheel of the bicycle in “an over-center manner” wherein the first and second wheel cradle is positioned “outside of” or over the center of the wheel to constitute “an over-center manner”.  Additionally, regarding claim 7, Friedman discloses wherein the swing arm (14) has a limited a downward movement (via retaining mechanism 28, figure 5). 


    PNG
    media_image3.png
    872
    994
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103

Claims 12-15 and 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US Patent no. 5687857) in view of Wolf (2944811). Friedman discloses a bicycle rack system to hold a bicycle comprising all the claimed features of applicant’s device as discussed and illustrated above. 
Regarding claims 12 and 19, Friedman does not disclose a framework configured to sit on a generally horizontal surface, the framework supporting the structural member; and a support bracket coupled to the framework, the support bracket being shaped to support a frame of the bicycle.  Wolf teaches in a bicycle rack system comprising a framework (11, 12, 14) configured to sit on a generally horizontal surface, the framework supporting the structural member (35); and a support bracket (22) coupled to the framework, the support bracket being shaped to support a frame (31, 26, figure 1) of the bicycle.  It would have been obvious to one of ordinary skilled in the art to have modify the bicycle rack system of Friedman such that a framework is provided to sit on a generally horizontal surface, the framework supporting the structural member; and a support bracket coupled to the framework, the support bracket being shaped to support a frame of the bicycle as taught to be desirable by Wolf.  
Regarding claim 13, in the Friedman and Wolf combination, Wolf discloses wherein the support bracket (22) is positioned to support the frame of the bicycle proximate to a crank (26) of the bicycle.  
Regarding claims 14 and 20, in the Friedman and Wolf combination, Wolf discloses  wherein the support bracket (22, figure 1) is asymmetrically shaped (figure 1 view shows asymmetrical shape of bracket 22) to accommodate an asymmetry of the frame of the bicycle.  
Regarding claim 15,  in the Friedman and Wolf combination, Wolf discloses wherein the support bracket (22) has an extending portion (29) against which a portion of the bicycle frame that contains a portion of a crank of the bicycle rests.  
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Applicant argues that Friedman fail to disclose the first wheel cradle and the second wheel cradle engaging the wheel of the bicycle in “an over-center manner”.  Examiner disagrees.  Friedman does show wherein the first and second wheel cradle is positioned outside of or over the center of the wheel which constitutes “an over-center manner”.   Furthermore, the newly found reference to St. Louis specifically indicates the first wheel cradle and the second wheel cradle engaging the wheel of the bicycle in “an over-center manner” [paragraph [0055].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate bicycle racks of interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc